Cooley, J.
The record in this case show an information, a plea of former acquittal in bar, a demurrer to the plea, the demurrer overruled, trial, conviction and sentence. The pica of former acquittal shows no verdict, but it shows that a jury was empanelled, and that the prosecution went into proofs by witnesses until they rested their case. Under all the authorities this entitled defendant to a verdict one way or the other, and if the jury was discharged without verdict and without any overruling necessity, this was a final discharge of the accused. If any reason existed that should give the discharge of the jury any different effect in the case, it should have been presented by replication. This was not done, but the prosecution left the case to stand upon the plea. As that was sufficient in substance, the judgment must be reversed and the prisoner discharged.
The other Justices concurred.